


Exhibit 10(cc)
OLIN CORPORATION
____ Long Term Incentive Plan
Restricted Stock Unit Award


Restricted Stock Unit Certificate


This certificate certifies that the employee named below has been awarded on the
date hereof the number of Restricted Stock Units shown below.


Subject to the terms and conditions of the Olin ____ Long Term Incentive Plan
and related Award Description and the rules adopted by the Committee
administering such Plan, this certificate will entitle the recipient following
employment through the Vesting Date, to a payment of one share of Olin Common
Stock for each Restricted Stock Unit awarded.


Employee:


Number of Restricted Stock Units:


Vesting Date:




OLIN CORPORATION
By the Compensation Committee




___________________________
Authorized Signature


                                
 
                                ___________________________
                                Employee Signature




Dated:

